DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1 element 20 is an unlabeled rectangular box. Please note that 37 CFR 1.83(a) permits conventional features to be shown by a labeled rectangular box.  Figure 1 should be amended with a label of “gap voltage detector” with element 20 to obviate this objection.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al. in U.S. Patent Application Publication No. 2018/0056421.  Furuta et al. discloses in particular in example 5, discloses a wire electric discharge machine (element 14) comprising a first power circuit (elements 54,56, see paragraph 126) including a capacitor (element C1 see paragraph 124) and configured to induce an electrical discharge by applying a first voltage across the electrode gap (between the electrode and the work piece); a second power circuit (element 82) configured to supply a machining current through the electrode gap by applying a second voltage across the electrode gap; a gap voltage detector (element 52) configured to detect the voltage across the electrode gap; a first voltage control unit (SW1, SW2- the switches are configured to be opened and closed) configured to apply the first voltage to the electrode gap in an intermittent manner by controlling the first power circuit; a discharge determiner (element 80, see paragraph 125) configured to determine whether or not the electrode gap is in a discharging state during application of the first voltage, based on the detected voltage across the electrode gap; a second voltage control unit (SW3) configured to supply the machining current through the electrode gap by controlling the second power circuit when the electrode gap is determined to be in a discharging state, wherein after a supply of machining current to the electrode gap, even when a discharge is induced during next application of the first voltage to the electrode gap, the second voltage control unit prohibits the second power circuit from applying the second voltage to the electrode gap so as to not supply the machining current through the electrode gap (when finish machining only the first power circuit is used, (see paragraph 107), that is upon detection of the discharge no current is supplied from the second power circuit (element 84) and that the control unit prohibits the second power circuit from applying the second voltage. It is considered that in claim 1 the limitation of “in a case where the electrode gap gets into the discharging state during further application of the first voltage after the machining current has not been supplied through the electrode gap last time, the machining current is supplied through the electrode gap” is a method limitation and not given patentable weight in apparatus claim 1.  Regarding claim 2, Example 5 includes the earlier examples (see paragraph 108), and Furuta et al. in example 4 and paragraph 100 discloses the discharge determiner determines that a discharge has occurred when the voltage across the electrode gap becomes lower than a predetermined voltage. Regarding claim 3, Furuta et al. discloses in a wire Cutting electric discharge machine a first power circuit (elements 54,56, see paragraph 124) including a capacitor (C1, see paragraph 124) and applying a first voltage across the electrode gap to induce an electrical discharge; a second power circuit (element 82), applying a second voltage across the electrode gap; and a gap voltage detector (element 80) detecting the voltage across the electrode gap, the method comprising : a first voltage control step of applying the first voltage to the electrode gap in an intermittent manner by controlling the first power circuit (see paragraph 124); a discharge determination step of determining whether or not the electrode gap is in a discharging state during application of the first voltage, based on the detected voltage across the electrode gap (see paragraphs 125 and 100); and a second voltage control step of supplying the machining current through the electrode gap by controlling the second power circuit when the electrode gap is determined to be in a discharging state, wherein after a supply of the machining current to the electrode gap, even when a discharge is induced during next application of the first voltage to the electrode gap, the second power circuit is prohibited from applying the second voltage to the electrode gap in the second voltage control step so as to not to supply the machining current through the electrode gap(see paragraph 107). The limitation of “in a case where the electrode gap gets into the discharging state during further application of the first voltage after the machining current has not been supplied through the electrode gap last time, the machining current is supplied through the electrode gap” is considered to be optional since if it is not the case “where the electrode gap gets into the discharging state during further application of the first voltage after the machining current has not been supplied through the electrode gap last time” the method step does not occur.
Regarding claim 4, Furuta et al. teaches using a drop of the voltage across the electrode gap below a predetermined voltage to determine that the electrode gap is in a discharging state (see paragraph 100).
Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the limitation of “in a case where the electrode gap gets into the discharging state during further application of the first voltage after the machining current has not been supplied through the electrode gap last time, the machining current is supplied through the electrode gap” is a method limitation and not given patentable weight in apparatus claim 1.  Method limitations are not given patentable weight in apparatus claims.  Regarding claim 3, the limitation of “in a case where the electrode gap gets into the discharging state during further application of the first voltage after the machining current has not been supplied through the electrode gap last time, the machining current is supplied through the electrode gap” is considered to be optional since if it is not the case “where the electrode gap gets into the discharging state during further application of the first voltage after the machining current has not been supplied through the electrode gap last time” the method step does not occur.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murai et al. in U.S. Patent Application Publication No. 2013/0193112 disclose a counter (element 32) for counting open circuit pulses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761